DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 6, 7, 11, 13, 15-25, and 27-29 are pending and currently under consideration for patentability.	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 8th 2020, September 29th 2021 and March 16th 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
I. Amendments to the Claims This listing of claims will replace all prior versions, and listings, of claims in the application:

Claims 1, 3, 6, 7, 15-17, 19, 21-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gowans (USPGPUB 20190192350 A1) in view of Pratt (USPGPUB 20130123722).

Regarding Claim 1, Gowans teaches an apparatus for managing fluid from a tissue site (abstract), the apparatus comprising: a fluid transfer bridge (bridge, 211); an envelope (flexible film layers, 208 and 210) enclosing the fluid transfer bridge (211)(figure 2B), the envelope comprising: an upper surface (208), a first transfer channel (first fluid passage, 212)), and a second transfer channel (channel region formed between the top and bottom spacer layers, paragraph 0038). 
While Gowans fails to explicitly disclose a vapor transfer surface of the envelope, Gowans discloses that the wound dressing (100) includes a vapor transfer surface (backing layer, 220) (paragraph 0045). 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the envelope to disclosed by Gowans to include a vapor transfer surface similar to the wound dressing backing layer disclosed by Gowans in order to protect the interior of the bridge from external bacteria contamination and allow liquid from would exudence to be transferred, while allowing for vapor permeation through the envelope’s outer surface as suggested by Gowans in paragraph 0045. 
However, Gowans fails to teach an evaporation channel disposed adjacent to the vapor-transfer surface.  Pratt teaches wound dressings, systems, and methods are presented for treating a wound on a patient's limb (abstract) comprising: an evaporation channel (pathway member, 144) disposed adjacent to the vapor-transfer surface (fluid directing member, 124) (figure 9). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mode of evaporation of Gowans to include an evaporation channel similar to that disclosed by Pratt so that the bridge may transport a fluid under a pressure gradient (Pratt, paragraph 0032).

Regarding Claim 3, Gowans in view of Pratt teaches the apparatus of claim 1, wherein the fluid transfer bridge (211) comprises an absorbent (fluid passage, 212: includes polyurethane foam (paragraph 0051) ) (figure 2b). 

Regarding Claim 6, Gowans in view of Pratt teaches the apparatus of claim 1, wherein the fluid transfer bridge (211) comprises: a first wicking layer having a distribution surface (wicking fabric, paragraph 0052) (paragraph 0037); a second wicking layer (several wicking layers, 0052) having an acquisition surface ; and an absorbent (212) having a first wicking layer and the second wicking layer (several wicking layers, 0052) (paragraph 0037) in contact with the distribution surface and the acquisition surface (paragraph 0037);. 
While Gowans fails to explicitly disclose the absorbent is disposed between the first and second wicking layer, Gowans discloses several wicking layers (paragraph 0052) and an absorbent layer that can be considered a wicking layer (paragraph (0037).  
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to wicking layers to disclosed by Gowans to include an absorbent layer disposed between the first and second layer disclosed by Gowans in order lock the liquid away or wick the liquid toward the cover layer as disclosed by Gowans in paragraph 0037.

Regarding Claim 7, Gowans in view of Pratt teaches the apparatus of claim 1, wherein the fluid transfer bridge (211) comprises: an absorbent (212); and a wicking layer (paragraph 0037) having an acquisition surface (wicking layer, paragraph 0037) in contact with the absorbent (212) and a distribution surface adjacent to the vapor-transfer surface (filter, 214) (figure 2b).
While Gowans fails to explicitly disclose the absorbent in contact with the acquisition surface, Gowans discloses several wicking layers (paragraph 0052) and an absorbent layer that can be considered a wicking layer (paragraph (0037).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to wicking layers to disclosed by Gowans to include an absorbent layer in contact with the acquisition surface disclosed by Gowans in order lock the liquid away or wick the liquid toward the cover layer as disclosed by Gowans in paragraph 0037.



Regarding Claim 15, Gowans in view of Pratt teaches the apparatus of claim 1. Gowans fails to teach an evaporation manifold disposed in the evaporation channel.  However, Pratt teaches an evaporation manifold (open cell foam, paragraph 0032) disposed in the evaporation channel (144) (figure 9).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mode of evaporation of Gowans to include an evaporation manifold similar to that disclosed by Pratt so that the bridge may transport a fluid under a pressure gradient (Pratt, paragraph 0032).

Regarding Claim 16, Gowans in view of Pratt teaches the apparatus of claim 1. Gowans fails to teach an evaporation channel having a textured surface.  However, Pratt teaches wherein the evaporation channel (144) comprises at least one side having a textured surface (open cell foam, paragraph 0032) configured to maintain an open flow path under external pressure (paragraph 0032). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mode of evaporation of Gowans to include an evaporation channel with a textured surface similar to that disclosed by Pratt so that the bridge may transport a fluid under a pressure gradient (Pratt, paragraph 0032).

Regarding Claim 17, Gowans in view of Pratt teaches the apparatus of claim 1.  Gowans further teaches wherein the feedback path (air pathway shown by arrows in figure 2C) comprises at least one side that is embossed (paragraph 0040: absorbent material can be made of ALLEVYN™ foam, which can be embossed), but fails to teach an evaporation channel.  However, Gowans fails to disclose wherein the evaporation channel comprises a textured surface.  However, Pratt teaches wherein the evaporation channel (144) comprises at least one side having a textured surface (open cell foam, paragraph 0032).  	Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the evaporation channel of Gowans to include a textured surface similar to that disclosed by Pratt to prevent collapse due to external pressure (paragraph 0032). 

Regarding Claim 19, Gowans in view of Pratt teaches the apparatus of claim 1. Gowans fails to teach wherein the evaporation channel comprises recessed channels.  Pratt teaches wherein the evaporation channel (144) comprises recessed channels (open cell foam, paragraph 0032) configured to maintain an open flow path under external pressure (paragraph 0032). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mode of evaporation of Gowans to include an evaporation channel with recess channels similar to that disclosed by Pratt so that the bridge may transport a fluid under a pressure gradient (Pratt, paragraph 0032).


Regarding Claim 21, Gowans in view of Pratt teaches the apparatus of claim 1. Gowans fails to teach wherein the evaporation channel is formed by a cover couples to the envelope.  Pratt teaches wherein the evaporation channel (144) is formed at least in part by a cover (directing member, 124) coupled to the envelope (dressing, 102) over the vapor-transfer surface (sleeve member, 110) (figure 9). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mode of evaporation of Gowans to include an evaporation channel formed by a cover coupled to the envelope similar to that disclosed by Pratt so that the bridge may transport a fluid under a pressure gradient (Pratt, paragraph 0032).

Regarding Claim 22, Gowans in view of Pratt teaches the apparatus of claim 1. Gowans fails to teach wherein the evaporation channel disposed along a baffle. Pratt teaches a baffle (124)  disposed along a portion of the evaporation channel (144) (figure 5). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mode of evaporation of Gowans to include an evaporation channel and a baffle to that disclosed by Pratt so that the bridge may transport a fluid under a pressure gradient, and in order to control the flow of fluid (Pratt, paragraph 0032).

Regarding Claim 23, Gowans in view of Pratt teaches the apparatus of claim 1. Gowans fails to teach wherein the evaporation channel is formed by a cover coupled to an envelope. Pratt teaches wherein the evaporation channel (144) is formed at least in part by a cover (102)  having edges coupled to the envelope (110) along a length of the vapor-transfer surface (124) (figure 9) . Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mode of evaporation of Gowans to include an evaporation channel formed by a cover similar to that disclosed by Pratt so that the bridge may transport a fluid under a pressure gradient (Pratt, paragraph 0032), and so that the envelope may keep everything in place (Pratt, paragraph 0028).

Regarding Claim 24, Gowans in view of Pratt teaches the apparatus of claim 1. Gowans fails to teach wherein the evaporation channel is formed by a cover coupled to an envelope. Pratt teaches wherein the evaporation channel is defined at least in part by a cover (102) having edges and a center portion (184, filter) (figure 2c) coupled to the envelope (110) along a length of the vapor-transfer surface(124) (figure 9). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mode of evaporation of Gowans to include an evaporation channel with a cover and center portion coupled to the envelope similar to that disclosed by Pratt so that the bridge may transport a fluid under a pressure gradient (Pratt, paragraph 0032), and so that the envelope may keep everything in place (Pratt, paragraph 0028).

Regarding Claim 25, Gowans in view of Pratt teaches the apparatus of claim 1. Gowans further teaches a feedback path (air pathway shown by arrows in figure 2C) substantially parallel to the fluid transfer bridge (211) (figure 2b) (figure 2c is an alternative embodiment to the dressing (100)).

Regarding Claim 27, Gowans in view of Pratt teaches the apparatus of claim 25. Gowans further teaches wherein the feedback path (air pathway shown by arrows in figure 2C) comprises at least one side having a textured surface (paragraph 0040: absorbent material can be made of ALLEVYN™ foam, which can be embossed) configured to maintain an open flow path under external pressure.

Regarding Claim 28, Gowans in view of Pratt teaches the apparatus of claim 25. Gowans further teaches wherein the feedback path (air pathway shown by arrows in figure 2C) comprises at least one side that is embossed (paragraph 0040: absorbent material can be made of ALLEVYN™ foam, which can be embossed).

Regarding Claim 29, Gowans in view of Pratt teaches the apparatus of claim 1. Gowans fails to teach wherein the evaporation channel comprises a return path. Pratt teaches wherein the evaporation channel (144) comprises a return path (two-way arrows in figure 9). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mode of evaporation of Gowans to include an evaporation channel with a return path similar to that disclosed by Pratt so that the bridge may transport a fluid under a pressure gradient (Pratt, paragraph 0032), and so that the flow is dual directional (paragraph 0032)

Claims 11, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gowans (USPGPUB 20190192350 A1) in view of Pratt (USPGPUB 20130123722) as applied to claim 1 above, and further view of Wu (US 20130144230 A1).

Regarding Claim 11, Gowans in view of Pratt teaches the apparatus of claim 1. Gowans teaches an envelope (208) configured to withstand external pressure (paragraph 0061) but both Gowans and Pratt fail to teach a raised pattern or protrusions.  Wu teaches a device used to reduce pressure at a wound care site (abstract) comprising: a raised pattern of protrusions (support structures, 205) (figure 4) configured to support the envelope under external pressure (paragraph 0047).   	Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the envelope of Gowans in view of Pratt to include a raised protrusions similar to that disclosed by Wu to mitigate collapse of a channel under external pressure (Wu, paragraph 0047).
Regarding Claim 13, Gowans in view of Pratt teaches the apparatus of claim 1, Gowans teaches an envelope (208) configured to withstand external pressure (paragraph 0061). However both Gowans and Pratt fail to teach wherein the envelope comprises bosses.  Wu teaches wherein the envelop (conduit body, 105)  comprises bosses (205)  configured to withstand external pressure (paragraph 0047).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the envelope of Gowans in view of Pratt to include bosses similar to that disclosed by Wu to mitigate collapse of a channel under external pressure (Wu, paragraph 0047).

Regarding Claim 18, Gowans in view of Pratt teaches the apparatus of claim 1. Gowans fails to teach wherein the evaporation channel comprises a raised pattern of protrusions. Pratt teaches an evaporation channel (144) however fails to teach a raised pattern of protrusions.  Wu teaches wherein the evaporation channel (200) comprises a raised pattern of protrusions (205) (figure 5) configured to support the evaporation channel under external pressure (paragraph 0047). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the evaporation channels of Gowans to include an evaporation channel similar to that disclosed by Pratt so that the bridge may transport a fluid under a pressure gradient (Pratt, paragraph 0032).  It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mode of evaporation of Gowans in view of Pratt to include a raised pattern of protrusions similar to that disclosed by Wu to mitigate collapse of a channel under external pressure (Wu, paragraph 0047).

Regarding Claim 20, Gowans in view of Pratt teaches the apparatus of claim 1. Gowans fails to teach wherein the evaporation channel comprises bosses. Pratt teaches an evaporation channel (144) however fails to teach bosses.  Wu teaches wherein a channel further comprises bosses (205) (figure 4)  configured to support the channel under external pressure (paragraph 0047). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the evaporation channels of Gowans to include an evaporation channel similar to that disclosed by Pratt so that the bridge may transport a fluid under a pressure gradient (Pratt, paragraph 0032).  And it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mode of evaporation of Gowans in view of Pratt to include a raised pattern of protrusions similar to that disclosed by Wu to mitigate collapse of a channel under external pressure (Wu, paragraph 0047).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20210401628 A1, US 20190343687 A1, US 20180325741 A1, and US 20160287765 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/
 Examiner, Art Unit 3781           
/ANDREW J MENSH/Primary Examiner, Art Unit 3781